Citation Nr: 0917562	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-16 129	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1955 to March 
1980.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2006 rating action that denied service connection 
for a respiratory disability, asthma.

In December 2006, the Veteran and his wife testified at a 
hearing before a decision review officer at the RO.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.  

The Veteran contends that he currently suffers from a 
respiratory disability as a result of exposure to asbestos 
while serving aboard ships in service.

The service medical records confirm the veteran's service 
aboard several ships during his naval service, including the 
USS NOA (DD-841).  In January 1956, the Veteran gave a 
history of whooping cough and chronic cough.  In November 
1955, he gave a history of whooping cough.  In February 1956, 
April 1957, and March 1958, he was variously seen for 
complaints of a cold, cough, sore throat, and general 
malaise.  In January 1959, he was seen for complaints of 
trouble breathing at night.  Examination showed a few 
crackling rales in the left anterior chest, and the 
impression was bronchitis.  In January 1961, the Veteran was 
treated for acute bronchitis.  In October 1961, he was 
treated for a cold and sore throat.  In April 1963, he was 
treated for a sore throat and a cough productive of yellow 
sputum.  In August 1964, he gave a history of whooping cough 
and chronic cough.  In September and December 1964 and April 
and October 1966, he was treated aboard ship for a cold.  
During hospitalization in March 1971, the Veteran gave a long 
history of a cough that was productive of scant yellow 
phlegm.  In May 1974, he gave a history of chronic or 
frequent colds, shortness of breath, and chronic cough.  In 
September 1976, he gave a history of shortness of breath and 
pain or pressure in the chest.  In February 1977, he was 
treated for an upper respiratory infection.  In February 
1980, he complained of flu symptoms and a productive cough.  
He was noted to be smoking 2 packages of cigarettes per day, 
and was advised to discontinue smoking.  On March 1980 
separation examination, the Veteran gave a history of 
sinusitis, hay fever, asthma, shortness of breath, pain or 
pressure in the chest, and chronic cough.  Current 
examination of the lungs and chest was normal, and a chest X-
ray was within normal limits.

Post service, chronic bronchitis and suspect pulmonary 
emphysema associated with a very mild obstructive ventilatory 
defect were diagnosed on May 1981 VA examination.  Chronic 
obstructive pulmonary disease (COPD) secondary to tobacco 
abuse was assessed on March 1994 VA outpatient examination.  
April 1998 chest X-rays at Shands at Lake Shore revealed 
lines of fibrosis permanently affecting the right upper lobe, 
and the impression was COPD.  June 1999 pulmonary diagnostic 
studies at the Munson Medical Center (MMC) noted a diagnosis 
of COPD and a      2 packs/day, 49-year cigarette smoking 
history, as well as a history of 27 years in military service 
with some exposure to asbestos.  On July 1999 examination by     
C. G., M.D., the Veteran gave a 10-year history of shortness 
of breath, and a chronic cough that was described as a 
smoker's cough.  He was currently noted to be a pack-per-day 
smoker, down from 3 packs per day prior to an April 1998 
myocardial infarction.  He also gave a 27-year history of 
military service with exposure to asbestos aboard ships.  
After examination, the impression was moderate COPD secondary 
to cigarette smoking.       

May 2000 chest X-rays at the MMC revealed fibrotic and 
emphysematous changes in the lungs.  October 2002 chest X-
rays by G. H., M.D., revealed findings consistent with COPD, 
as well as interstitial fibrosis and scarring bilaterally.  
After July 2003 chest X-rays at the MMC, the impression was 
COPD.  After August 2003 examination by Dr. C. G., the 
impression was COPD with suggestion of an asthmatic 
component; when seen again in October, the impression was 
mild to moderate COPD with an asthmatic component.  After 
November 2003 VA outpatient examination, the impressions 
included asthma.  After January 2004 examination, Dr. C. G.'s 
impression was moderate COPD with an asthmatic component, and 
the physician noted the veteran's longstanding history of a 
chronic cough dating back to his military service, which she 
suspected represented a chronic bronchitic manifestation of 
COPD.  In August 2005, Dr. C. G.'s impression was severe 
COPD.  An October 2005 CT scan of the chest at the MMC 
revealed extensive changes of bullous emphysema and mild 
bilateral bronchiectasis.  In February 2006, Dr. C. G.'s 
impression was COPD which was predominantly emphysema.  An 
August 2006 CT scan of the chest at the MMC revealed soft 
tissue node irregularity in the posterior aspect of the right 
upper lobe.  There was bronchiectasis in the left lower lobe.  
Severe COPD/emphysema was noted bilaterally.  A December 2006 
CT scan at the MMC revealed advanced changes of COPD and 
multiple bilateral pulmonary nodules.  

After January 2007 VA examination by a nurse-practitioner, 
the diagnoses were COPD/emphysema and asthma, which she 
opined were not caused by or a result of the veteran's 
military service, noting that COPD with an asthmatic 
component was not diagnosed until 2003, and that the most 
likely cause of the COPD/emphysema was cigarette smoking.  

In March 2007, D. N., M.D., the veteran's treating physician 
and a specialist in pulmonary medicine, stated that he 
reviewed medical records showing a history of asthma dating 
back to early in the veteran's military career, and that 
these records offered information that he was having 
intermittent respiratory difficulties and was aware of a 
diagnosis of asthma on examinations in the military dating 
back as far as 1980.  The physician stated that the Veteran 
clearly had episodes of shortness of breath and acute 
bronchitis in military service in the 1950s and early 1960s, 
and that he was still reporting respiratory difficulties at 
the time of his March 1980 separation examination.  With 
consideration of the natural history of emphysema, Dr. D. N. 
opined that it was more than likely that the veteran's 
respiratory disease was progressing during his over 20 years 
in military service.                               

A May 2007 CT scan of the chest at the MMC revealed severe, 
diffuse emphysema with superimposed pneumonia.  Another CT 
scan in June revealed extensive emphysematous changes and 
mild interstitial fibrotic changes in the right upper lobe.  

In a November 2007 statement, a service comrade attested to 
the veteran's exposure to asbestos aboard the USS NOA (DD-
841) in service during the period from 1956 to 1960.

On that record, the Board finds that the RO should contact 
the National Personnel Records Center (NPRC) and the service 
department, as appropriate, and obtain the Veteran's complete 
service personnel and administrative records in an attempt to 
verify whether he was exposed to asbestos during his naval 
service aboard several ships.  Under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until 
either the records are received or notification is provided 
that further efforts to obtain them would be futile.  See 
38 C.F.R. § 3.159(c)(1).
    
A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that a veteran suffered an event, 
injury, or disease in service; and (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  The types of evidence that indicate 
that a current disability may be associated with military 
service include credible evidence of continuity, and 
symptomatology such as pain or other symptoms capable of lay 
observation.  McClendon, supra, at 83.

In this case, given the Veteran's possible exposure to 
asbestos in service, along with Dr. C. G.'s January 2004 
medical report and Dr. D. N.'s March 2007 medical report and 
opinion, the Board finds that he should be afforded a VA 
respiratory examination by a physician to reconcile existing 
medical nexus evidence and definitively determine the nature 
and etiology of any current respiratory disability and its 
relationship, if any, to his military service, to include 
claimed exposure to asbestos therein.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should contact the NPRC and 
the service department, as appropriate, 
and obtain the Veteran's complete service 
personnel and administrative records in 
an attempt to verify his claimed exposure 
to asbestos during his naval service 
aboard several ships.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

2.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
respiratory examination by a physician to 
reconcile existing medical nexus evidence 
and definitively determine the nature and 
etiology of any current respiratory 
disability and its relationship, if any, 
to his military service, to include 
claimed exposure to asbestos therein.  
The entire claims folder must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests, including   X-rays, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render an opinion for the record as 
to whether it is at least as likely as 
not (i.e., is there at least a 50% 
probability) that any currently-diagnosed 
respiratory disability is a result of any 
incident of his naval service, including 
claimed exposure to asbestos aboard 
ships.  In reaching his opinion, the 
examiner should specifically review and 
address Dr. C. G.'s January 2004 medical 
report, and Dr. D. N.'s March 2007 
medical report and opinion.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

6.  If the claim on appeal remains 
denied, the RO must furnish the Veteran 
and his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

